Citation Nr: 0408822	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  95-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to toxic gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1947 to May 1948.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  The Board 
remanded this matter to the RO in May 1997, April 1999, and 
July 2003, and also undertook evidentiary development in June 
2002.  The case has now been returned to the Board for 
further appellate review.


FINDING OF FACT

The record contains no competent (medical) evidence that 
relates any current lung disorder to an incident of toxic gas 
exposure, or otherwise to the veteran's period of active 
service.


CONCLUSION OF LAW

Service connection for a lung disorder, claimed as due to 
toxic gas exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.316 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The veteran was informed of the evidence needed to 
substantiate his claim by the October 1994 rating decision, 
the November 1994 Statement of the Case (SOC), the May 1997, 
April 1999, and July 2003 Board remands, and the September 
1998, October 2001, March 2002, and August 2003 Supplemental 
Statements of the Case (SSOCs).  In these documents, the 
veteran was informed of the basis for the denial of his 
claim, of the type of evidence that was needed to 
substantiate his claim, and of all regulations pertinent to 
his claim.  He was specifically advised of the provisions of 
the VCAA, including which evidence and information was his 
responsibility, and which evidence would be obtained by the 
RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In the present case, the initial AOJ decision was 
made several years prior to the enactment of the VCAA; 
therefore, a VCAA notice would have been impossible at the 
time of the initial AOJ decision.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While notice 
was not provided prior to the first AOJ adjudication of the 
claim, it was provided prior to the most recent transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After notice 
was provided, the case was readjudicated and a SSOC was 
provided to the veteran.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.
In addition, Pelegrini included language that stated, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In a recent precedent opinion, 
the VA General Counsel found that the Court's statements 
regarding this new element of the notice requirement were 
obiter dictum and not binding on the VA.  Rather, 38 U.S.C.A. 
§ 5103(a) does not require the VA to seek evidence from a 
claimant other than that identified by the VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Regardless, 
the Board finds that the various notices provided to the 
veteran cumulatively had the same effect, i.e., that he must 
provide all pertinent evidence in his possession.

As to the duty to assist, the RO considered the service 
medical records, the service personnel records, private 
medical records, and records of the Social Security 
Administration (SSA).  The veteran was afforded VA medical 
examinations and presented testimony at a personal hearing 
before the RO.  The claims file contains documentation that 
the RO contacted the SSA for additional records; however, the 
SSA responded that the records had been destroyed.  Likewise, 
the RO was unable to obtain records from a private hospital 
and from a county government for the years immediately 
following the veteran's discharge from active service.  The 
veteran has identified no additional sources of medical 
treatment.  Consequently, the RO has fulfilled its duty to 
assist the veteran and no further action is necessary to 
comply with the VCAA.  

The veteran claims that he was exposed to toxic gas in March 
1948 while in Marine Corps boot camp training in San Diego.  
He alleges that he was forced to remove his tear gas mask 
until he passed out.  He does not know whether he was exposed 
to tear gas, mustard gas, or another toxic gas.  He believes 
that he has lung damage from this incident.

Service medical records show that the veteran was found to 
have acute catarrhal fever in January 1948.  A chest x-ray 
showed accentuation of the bronchovascular markings 
throughout both lung fields but no consolidation.  The 
veteran was discharged to duty within a few days.  The May 
1948 separation examination noted no respiratory defect; a 
chest x-ray was negative.  Service personnel records indicate 
no exposure to mustard gas or Lewisite.

An April 1991 judgment of the Social Security Administration 
found the veteran to be disabled as of December 1989 due to 
status post motor vehicle accident with whiplash and low back 
strain, heart bypass surgery, and tuberculosis diagnosed in 
December 1990.  

Private medical records include a February 1987 chest x-ray 
that showed normal pulmonary vasculature, clear lung fields, 
and no acute disease.  The assessment was atypical chest 
pain, rule out myocardial infarction.  April 1987 and April 
1990 chest x-rays continued to show clear lungs.  In August 
1991, a chest x-ray and pulmonary function tests were 
performed.  The diagnoses were rule out congestive heart 
failure and rule out reactive airways disease.  It was noted 
that the veteran had no history of infectious disease.

At a personal hearing before the Board in October 1996, the 
veteran testified that he was exposed to some type of gas 
during boot camp training at the Marine Corps Recruiting 
Depot in San Diego.  He was left in a room without his tear 
gas mask until he passed out.  He was then hospitalized for 4 
or 5 days, and was later treated for respiratory problems 
several more times in service.  After service, he did not 
have problems for 10 to 15 years.  He believed that the 
incident in service caused damage that now affected his 
breathing.  He knew of no one who could confirm that he was 
exposed to toxic gas in service, and no physician had told 
him that his current lung disorder was related to gas 
exposure.

On August 1998 VA examination, the examiner reviewed the 
service medical records and the private medical records.  The 
examiner also reviewed a January 1998 VA chest x-ray that 
showed no evidence of old tuberculosis; the apices were clear 
and there were no calcifications or granulomas.  The examiner 
opined that the record contained no evidence that the veteran 
ever had active tuberculosis in service or after discharge.

At a May 2003 VA examination, pulmonary function tests 
revealed normal spirometry and total lung capacity, with an 
increase in residual volume, suggesting some gas trapping.  
Diffusion capacity was moderately diminished, suggesting 
pulmonary vascular disease.  The chest x-ray showed 
cardiomegaly, evidence of old median sternotomy, and 
degenerative disease of the thoracic spine.  There was no 
evidence of tuberculosis.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

Service connection may also be granted on a presumptive basis 
for active tuberculosis that is manifest to a degree of 10 
percent or more within three years of separation from active 
service.  38 C.F.R. § 3.307.  Full-body exposure to nitrogen, 
sulfur mustard, or Lewisite during active service also 
permits service connection on a presumptive basis for certain 
enumerated diseases.  These diseases include chronic 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.  To establish service 
connection based on exposure to mustard gas, the veteran must 
prove in-service exposure and a diagnosis of a current 
presumptive disability.  See 38 C.F.R. § 3.316. 

Applying the above law to the facts of this case, the Board 
finds that a preponderance of the evidence is against service 
connection for a lung disorder under any theory of 
entitlement.  The veteran's service medical records are 
completely negative for any finding or diagnosis of a chronic 
lung disorder.  In fact, his service separation examination 
included a normal chest x-ray.  The service medical records 
reflect no treatment for any injury due to tear gas exposure.  

The claims file contains no evidence of a lung disorder until 
many decades following the veteran's discharge from active 
service.  The most recent VA examination revealed findings 
suggestive of pulmonary vascular disease; however, the record 
is devoid of any competent medical evidence that relates a 
current lung disorder to the veteran's period of active 
service.

Finally, service connection may not be granted on a 
presumptive basis.  There is no medical evidence that the 
veteran had pulmonary tuberculosis within three years of 
active service.  The SSA judgment referred to a diagnosis in 
1990, and subsequent VA medical examinations found no 
evidence of tuberculosis.  The record also contains no 
verification of any nitrogen, sulfur mustard gas, or Lewisite 
exposure on the part of the veteran, nor is the veteran shown 
to have a current diagnosis of a disease that may be 
associated with such exposure.  Under these circumstances, a 
grant of service connection under 38 C.F.R. § 3.316 is not 
warranted.  As the Board can identify no basis for an award 
of service connection, the appeal is denied.






ORDER

Service connection for a lung disorder, claimed as due to 
toxic gas exposure, is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



